UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4988



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


FRANCISCO CAMPOS, a/k/a Eric Ramos,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CR-03-60)


Submitted:   January 4, 2006                 Decided:   January 24, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Bouchard, Chesapeake, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Michael J. Elston, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia; Howard J. Zlotnick, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       After a jury trial in July 2004, defendant Francisco Campos

was found guilty of conspiracy to possess with intent to distribute

five   kilograms    or   more   of       cocaine   and    between    100   and    1000

kilograms of marijuana, and possession with intent to distribute

100 kilograms or more of marijuana.              See 21 U.S.C. § 841(a) (2000).

The district court concluded that under the relevant offense levels

and criminal history, the appropriate sentencing range under the

U.S. Sentencing Guidelines was 151 - 188 months.                   Campos, however,

had a prior conviction in May 2001 in New Jersey for possession of

more than fifty grams of marijuana.                 The government accordingly

sought the twenty-year mandatory minimum sentence for persons with

a   “prior    conviction   for       a    felony    drug    offense.”       Id.     §§

841(b)(1)(A),      851(a)(1).        The       district    court    concluded    that

defendant’s New Jersey conviction was for a “felony drug offense”

because it was punishable by more than one year of imprisonment.

See id. § 802(44); N.J. Stat. Ann. §§ 2C:35-10(a)(3), 2C:43-6.                     It

thereafter sentenced Campos to the twenty-year mandatory minimum.

       Campos first contends that the Sixth Amendment required a

jury, rather than a judge, to determine that he had been previously

convicted of a felony drug offense in New Jersey.                  We disagree.     As

we made clear in Cheek v. United States, 415 F.3d 349, 352-53 (4th

Cir. 2005), it remains true after United States v. Booker, 125 S.

Ct. 738 (2005), that proof of a prior conviction need not be


                                           2
presented to a jury and proved beyond a reasonable doubt.            See also

Almendarez-Torres v. United States, 523 U.S. 224, 247 (1998). This

is especially the case where, as here, defendant objects only to

the district court’s purely legal finding that his state conviction

constituted a “felony drug offense.”              See 21 U.S.C. § 802(44)

(defining “felony drug offense”).

     Campos next argues that the district court erred in holding

that his New Jersey conviction was a “felony drug offense” within

the meaning of § 841(b)(1)(A).           Section 802(44) defines “felony

drug offense” as “an offense that is punishable by imprisonment for

more than one year under any law of the United States or of a State

or foreign country that prohibits or restricts conduct relating to

narcotic   drugs,    marihuana   .   .   .   or   depressant   or   stimulant

substances.”    21 U.S.C. § 802(44).         Campos was convicted in 2001

for possession of a controlled substance under a New Jersey statute

with a maximum sentence of eighteen months in prison.               See N.J.

Stat. Ann. §§ 2C:35-10(a)(3), 2C:43-6.             This was accordingly a

“prior conviction for a felony drug offense” within the meaning of

§ 841(b)(1)(A).     That Campos was sentenced to less than one year in

prison for his New Jersey conviction is immaterial, because §

802(44) refers to offenses “punishable” by more than one year

imprisonment.




                                     3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before us and

argument would not aid the decisional process.

                                                          AFFIRMED




                                4